United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Tucson, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-840
Issued: November 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 15, 2011 appellant filed a timely appeal of a January 5, 2011 schedule
award decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this schedule award case.
ISSUE
The issue is whether appellant has more than one percent impairment of his right leg for
which he received a schedule award.
On appeal, appellant alleged that he had permanent impairment of his right knee for
which he was entitled to a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 20, 2009 appellant, then a 34-year-old border patrol officer, filed a traumatic
injury claim alleging that he twisted his knee while performing advanced driver training. A
magnetic resonance imaging (MRI) scan on April 6, 2009 demonstrated suspected small tear of
the lateral meniscus and abnormal subchondral bony signal in both the medial and lateral
compartments. On May 20, 2009 OWCP accepted appellant’s claim for sprain of the knee and
lateral collateral ligament on the right. Dr. John H. Serocki, a Board-certified orthopedic
surgeon, performed a right knee arthroscopy with partial lateral meniscectomy and chondroplasty
of the medial and lateral femoral condyles on August 27, 2009.
In a report dated October 7, 2009, Dr. Serocki stated that appellant had reached
maximum medical improvement and noted that his pain had largely resolved. Appellant had
range of motion from 0 to 120 degrees and the physician rated two percent impairment of the
right lower extremity due to the partial meniscectomy. On June 2, 2010 Dr. Serocki noted that
appellant reported “some occasional discomfort in the right knee while running.” During his
examination he found range of motion from 0 to 120 degrees, no effusion, no ligamentous laxity
and gait within normal limits. Dr. Serocki stated that appellant could return to his usual and
customary job without restrictions. He completed a permanent impairment worksheet and
indicated that appellant had no impairment of the right lower extremity.
Appellant filed a claim for a schedule award on January 20, 2010.
On July 16, 2010 OWCP referred the record to the district medical adviser for a
determination of his permanent impairment. Dr. Arthur S. Harris, a medical consultant in
orthopedic surgery, reviewed appellant’s claim on July 22, 2010. He diagnosed status post right
knee arthroscopy with arthroscopic partial lateral meniscectomy and chondroplasty. Dr. Harris
found that under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) a partial lateral meniscectomy was one
percent impairment of the right lower extremity.2 He found that appellant had no other
impairment of the right lower extremity.
By decision dated January 5, 2011, OWCP granted appellant a schedule award for one
percent impairment of his right lower extremity.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
2

A.M.A., Guides 509, Table 16-3.

3

5 U.S.C. §§ 8101-8193, 8107.

4

20 C.F.R. § 10.404.

2

used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.5
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).6
ANALYSIS
Appellant sustained injury to his right knee in the performance of duty. He underwent an
MRI scan which demonstrated a meniscal tear and also underwent a surgical partial medical
meniscectomy. His physician, Dr. Serocki initially found that appellant had two percent
impairment due to the partial meniscectomy. He later revised his opinion finding that appellant
had no lower extremity impairment. Dr. Harris reviewed the medical evidence and found that, in
accordance with the sixth edition of the A.M.A., Guides, appellant had one percent impairment
of his right lower extremity.
The sixth edition of the A.M.A., Guides provides that a partial medical or lateral
meniscectomy is generally a class 1 impairment of the lower extremity.7 Appellant’s gait is
within normal limits so his functional history adjustment is grade modifier 0.8 His physical
examination adjustment is also grade modifier 0 due to no consistent findings, a stable knee and
normal range of motion.9 Appellant’s clinical studies adjustment is grade modifier 1 based on
clinical studies which confirm the pathology, the MRI scan diagnosing a meniscal tear.10 His net
adjustments are -1, -1 and 0 and result in -2 or a one percent impairment of the right lower
extremity.
The Board finds that the medical evidence establishes that appellant has one percent
impairment of his right lower extremity for which he has received a schedule award. This
evaluation is based on a proper application of the appropriate edition of the A.M.A., Guides and
considers the medical evidence in the record including the reports of appellant’s own physician.
5

For new decisions issued after May 1, 2009, OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, (6th ed. 2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); see also, Part 3 -- Medical, Schedule Awards,
Chapter 3.700, Exhibit 1 (January 2010).
6

A.M.A., Guides 521. J.B., Docket No. 09-2191 (issued May 14, 2010).

7

Id. at 509, Table 16-3.

8

Id. at 516, Table 16-6.

9

Id. at 517, Table 16-7.

10

Id. at 519, Table 16-8.

3

For these reasons, the Board finds that there is no relevant medical evidence establishing a
greater impairment rating.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than one percent impairment of his right
lower extremity for which he has received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the January 5, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 2, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

